Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Publication No. 2020/0303806) in view of KAMGAING et al. (U.S. Publication No. 2019/0288382).
Claim 1: Wu discloses a semiconductor device package (figs. 1 and 11) comprising: a substrate (100, fig. 1) having a first surface and a second surface opposite to the first surface; and an antenna module (20, fig. 1) disposed on the first surface of the substrate,  the antenna module comprising: a support (210, fig. 1) having a first surface facing away from the substrate and a second surface facing the substrate; and an antenna layer (220, fig. 1) disposed on the first surface of the support, the antenna layer having a first antenna pattern (224, fig. 11) and a first dielectric layer (520, fig. 11) and a first conductive via (vertical tapering portion of 224, fig. 11) penetrating the first dielectric layer and electrically connected to the first antenna pattern.
Wu fails to disclose wherein a width of the first conductive via adjacent to the substrate is greater than a width of the first conductive via far away from the substrate. However, KAMGAING discloses wherein a width of a first conductive via (197, fig. 1) adjacent to the substrate is greater than a width of the first conductive via far away from the substrate. The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious.  It would have been obvious to one of ordinary skill in the art to have substituted the via arrangement of Wu with that disclosed in KAMGAING in order to have provided the predictable result of creating an electrical connection to and from the antenna element.
 Claim 2: Wu discloses wherein the support and the first dielectric layer of the antenna layer are formed of different materials (paras. [0041] and [0063]). 
Claim 3: Wu discloses the support is disposed between the substrate and the first dielectric layer and spaced apart from the substrate, wherein a thickness of the support is greater than a thickness of the antenna layer (figs. 1 and 11). 
Claim 4: Wu discloses wherein the antenna module further comprises a conductive pillar (212, fig. 11) penetrating the support and electrically connecting the first antenna pattern exposed from the first dielectric layer with the substrate (para. [0063]). 
Claim 5: Wu discloses wherein a height of the conductive pillar is substantially the same as a thickness of the support (fig. 11). 
Claim 6: Wu discloses wherein the second surface of the support is physically spaced apart from the first surface of the substrate (fig. 1). 
Claim 7: Wu discloses further comprising an electronic component (30, fig. 1) disposed on the second surface of the substrate and electrically connected to the antenna module. 
Claim 8: Wu discloses wherein the antenna module further comprises a circuit layer (214, 224, 520, fig. 11) disposed on the second surface of the support, and the circuit layer includes a second dielectric layer (520) and a reference layer (the term “reference layer” is overly broad and encompasses conductive trace 224, fig. 11) disposed on a surface of the second dielectric layer facing the substrate. 
Claims 10 and 11: Wu discloses wherein the second dielectric layer includes a photosensitive material; and wherein the photosensitive material includes polyimide (para. [0063]). 
Claim 12: Wu discloses further comprises a second antenna pattern (520, fig. 9) disposed on the first surface of the substrate, wherein the second antenna pattern is coupled to the first antenna pattern (Radiative antenna element 520 is located adjacent conductive trace 224; therefore, both elements will inherently couple to some degree). 
Claims 13 and 14: Wu discloses wherein the first dielectric layer includes a photosensitive material; and wherein the photosensitive material includes polyimide (para. [0063]). 

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (U.S. Publication No. 2020/0335458) in view KAMGAING et al. (U.S. Publication No. 2019/0288382).
Claim 1: CHEN discloses a semiconductor device package (fig. 5) comprising: a substrate (17) having a first surface and a second surface opposite to the first surface; and an antenna module (12, 15, 16, 42) disposed on the first surface of the substrate, the antenna module comprising: a support (12) having a first surface facing away from the substrate and a second surface facing the substrate; and an antenna layer (15) disposed on the first surface of the support, the antenna layer having a first antenna pattern (15r1) and a first dielectric layer (15p) and a first conductive via (vertical portion of 15r1) penetrating the first dielectric layer and electrically connected to the first antenna pattern
CHEN fails to disclose wherein a width of the first conductive via adjacent to the substrate is greater than a width of the first conductive via far away from the substrate. However, KAMGAING discloses wherein a width of a first conductive via (197, fig. 1) adjacent to the substrate is greater than a width of the first conductive via far away from the substrate. The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious.  It would have been obvious to one of ordinary skill in the art to have substituted the via arrangement of CHEN with that disclosed in KAMGAING in order to have provided the predictable result of creating an electrical connection to and from the antenna element.
Claim 3: CHEN discloses wherein the support is disposed between the substrate and the first dielectric layer and spaced apart from the substrate, wherein a thickness of the support is greater than a thickness of the antenna layer (fig. 5). 
Claim 8: CHEN discloses wherein the antenna module further comprises a circuit layer (15) disposed on the second surface of the support, and the circuit layer includes a second dielectric layer (15p) and a reference layer (15r2) disposed on a surface of the second dielectric layer facing the substrate. 
Claim 9: CHEN discloses wherein the reference layer includes a ground layer or a second antenna pattern (para. [0020]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view KAMGAING, and further in view of LIAO et al. (U.S. Publication No. 2019/0089038).
Claim 21: Wu discloses wherein the first antenna pattern includes a plurality of conductive layers (624, 634, fig. 12); however, fails to disclose wherein a width of each conductive layer of the first antenna pattern is less than 20 micrometer (μm) and/or a distance between two adjacent conductive layers is less than 20 μm.  However, LIAO discloses sizing the thickness 170T of a patch 170 in the range from 3 μm to 20 μm, smaller values than that reducing the ability of the patch to provide electrical conductivity. (See para. [0052]) It would have been obvious to one of ordinary skill in the art to have modified the invention of Wu with the teachings of LIAO, and dimensioned a width of each conductive layer of the first antenna pattern to less than 20 μm; the motivation would have been to have reduced the size of the antenna while still maintaining operability.

Allowable Subject Matter
Claims 15-18 and 22 allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845